     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 1 of 17



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    Federal Trade Commission,                         No. CV-20-00047-PHX-DWL
10                     Plaintiff,                       ORDER
11    v.
12    James D. Noland, Jr., et al.,
13                     Defendants.
14
15          Pending before the Court is a motion to release non-party Enhanced Capital Funding
16   (“ECF”) from the Receiver’s control. (Doc. 157.) For the following reasons, the motion
17   will be denied.
18                                         BACKGROUND
19   I.     Factual Background
20          A.     The “Success By” Entities
21          The parties are familiar with the facts underlying this case, which are set out in the
22   February 2020 order granting the Federal Trade Commission’s (“FTC”) motion for a
23   preliminary injunction. (Doc. 106.) To briefly summarize, this case concerns the business
24   activities of Success By Health (“SBH”). (Id.) SBH is an unincorporated division of
25   Success by Media Holdings, Inc. (“SBM”) and once did business as Success By Media
26   LLC (together, “the Corporate Defendants”), which are owned and/or operated in part by
27   James Noland, Jr. (“Noland”) and his wife, Lina Noland, who are also named as individual
28   defendants in this action. (Id.)
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 2 of 17



 1          SBH is “an affiliate-marketing program that sells coffee products and other
 2   nutraceuticals through its online platform and network of affiliates.” (Id. at 2, quotations
 3   omitted.) Affiliates, by paying an annual fee, were able to purchase products at a wholesale
 4   rate from SBH and resell those products at a marked-up rate to the public. (Id. at 2.) The
 5   structure of SBH also provided substantial incentives and encouragement for affiliates to
 6   recruit new affiliates, including receiving commissions on purchases of SBH products
 7   made by affiliates they recruited and bonuses that accrued when affiliates (and affiliates
 8   they recruited) achieved certain recruitment milestones. (Id. at 2-4.)
 9          Although affiliates were told that participation in SBH could supplement or replace
10   their job income and even make it possible to achieve “financial freedom,” the FTC alleges
11   that the vast majority of SBH participants lost money. (Id. at 5.) The FTC further alleges
12   that SBH operated as an illegal pyramid scheme because it incentivized recruiting new
13   affiliates over selling SBH products. (Id. at 5-6.)
14          B.     ECF
15          Non-party ECF is owned, at least in significant part, by Noland.1 ECF also sits on
16   the board of directors of SBM. (Doc. 163-1 at 24 [Noland’s deposition testimony:
17   “Enhanced Capital Funding . . . sits on the board of Success By Media.”].)
18          ECF does not interact directly with SBH’s customers. (Doc. 157-1 ¶¶ 3, 5.) Instead,
19   ECF has a “commercial contractual relationship for licensing [intellectual] property” to
20   SBM. (Id. ¶ 6.) This relationship is memorialized in a “Royalty Agreement” between ECF
21   and SBM, which explains that ECF possesses the rights to certain “trademarks, service
22   marks and secret ingredients” that were originally “created and registered” by Noland.
23   (Doc. 163-1 at 37.) The Royalty Agreement further explains that SBM “desires to make
24   use of [this] property” for the next 10 years. (Id.) Thus, the Royalty Agreement grants
25   SBM the right to use ECF’s intellectual property over the specified 10-year period in
26
27
     1
            ECF asserts in its motion that Noland is its “sole owner, officer, and director.” (Doc.
     157 at 11.) In response, the FTC presents evidence that Noland is an 80% owner of ECF
28   and that the remaining 20% is owned by Lina Noland. (Doc. 163-1 at 5 ¶ 10.) ECF does
     not dispute this point in its reply.


                                                 -2-
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 3 of 17



 1   exchange for “$500,000 as lump sum or installment payments” and “15 percent of [SBM’s]
 2   Net Profits.” (Id. at 38.) In an earlier SEC filing, and again during his deposition in this
 3   case, Noland characterized the Royalty Agreement as an “exclusive licensing agreement”
 4   under which SBM obtained the “exclusive rights to manufacture and distribute [ECF’s]
 5   formula for the coffees, teas, and healthy product mixes.” (Id. at 32, emphases added.)
 6          The FTC and Receiver both express concerns over the legitimacy of the SBM-ECF
 7   relationship. Among other things, the FTC contends that the Royalty Agreement was not
 8   negotiated at arms’ length (“Noland signed . . . for ECF, and it appears Lina Noland signed
 9   for SBM”), that Noland was unable, during his deposition in this case, to explain the basis
10   for the $500,000 and 15% figures in the Royalty Agreement,2 that Noland owned and
11   controlled each entity’s bank account, and that an array of key documents pertaining to
12   ECF’s business (including its bylaws, financial statements, and a purported software
13   licensing agreement) have never been produced. (Doc. 163 at 3-9.) The Receiver raises
14   similar (and additional) concerns. (Doc. 164 at 6-12.)
15          As for the flow of money between the entities, Crystal Roney (ECF’s accountant)
16   avers that ECF has received $443,000 from SBM in the form of royalty payments. (Doc.
17   157-1 at 6 ¶ 5.) Adam Rottner (an FTC Investigator) provides a slightly different figure,
18   asserting that ECF has received $448.251.90 from SBM. (Doc. 163-1 at 7 ¶ 14.) The FTC
19   contends these payments represent over 97% of ECF’s revenues since July 2017. (Doc.
20   163 at 3.)
21   II.    Procedural Background
22          On January 8, 2020, the FTC initiated this action by filing a complaint. (Doc. 3.)
23   That same day, the FTC moved for an ex parte temporary restraining order (“TRO”).
24   (Docs. 7, 8.)
25          On January 9, 2020, the Court held an ex parte hearing on the FTC’s request for a
26
     2
            Specifically, when Noland was asked during his deposition in this case “Who came
27   up with the $500,000 amount?”, he answered: “I think it would be myself, Scott Harris,
     Crystal Roney, and my wife.” (Doc. 163-1 at 33.) And when asked whether there was any
28   documentation that might support the $500,00 figure, Noland said: “I’m not sure. I would
     have to check.” (Id.)

                                                -3-
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 4 of 17



 1   TRO. (Doc. 17.)
 2          On January 13, 2020, the Court substantially granted the FTC’s motion. (Docs. 19,
 3   38.)3 In the TRO, the Court appointed Kimberly Friday (the “Receiver”) to serve as the
 4   temporary receiver of both the Corporate Defendants and “any other entity that has
 5   conducted any business related to Defendants’ marketing of programs, opportunities, or
 6   services offered by Success By Media, including receipt of Assets derived from any
 7   activity that is the subject of the Complaint in this matter, and that the Temporary Receiver
 8   determines is controlled or owned by any Defendant” (collectively, “the Receivership
 9   Entities”). (Doc. 38 at 5, 16.) That order also provided: “If the Temporary Receiver
10   identifies a nonparty entity as a Receivership Entity, [she must] promptly notify the entity
11   as well as the parties, and inform the entity that it can challenge the Temporary Receiver’s
12   determination by filing a motion with the Court.” (Id. at 20.)
13          On the afternoon of January 13, 2020 (the same day the TRO was issued), the
14   Receiver gave notice to Noland and ECF that she was designating ECF as a Receivership
15   Entity. (Doc. 157 at 1 n.2; Doc. 163-2 at 6.) Afterward, as part of the discovery process
16   in this case, Noland signed a financial disclosure form on ECF’s behalf. (Doc. 163-1 at
17   77-90.) The form reported that ECF had only $7,913 in its bank accounts. (Id. at 84.)
18   However, the form also stated that ECF owned “seven categories of other assets with a
19   claimed acquisition cost of $370,000 and a stated current value of $3,950,000. This
20   included trademarks, nutraceutical formulas, and ‘affiliate marketing software system’ at
21   $1 million each, a $500,000 royalty agreement, a $300,000 ‘affiliate marketing software
22   system licensing agreement,’ $125,000 in ‘publishing/copyright,’ and $25,000 in ‘domain
23   arbitrage assets.’” (Doc. 163-3 at 3-4 ¶ 7. See also Doc. 164-1 at 2 [actual form].)
24   However, “[n]o documentation or explanation accompanied those valuations” (Doc. 163-
25   3 at 3-4 ¶ 7) and the FTC has expressed skepticism toward them, noting that the same assets
26   were valued at only $621,000 in ECF’s 2017 balance sheet. (Doc. 163 at 4 n.5.)
27   3
           The TRO was later amended. (Docs. 20, 21.) The final, unsealed version of the
28   TRO was filed on January 17, 2020. (Doc. 38.) The language concerning the Receiver
     and her responsibilities was identical in each iteration.


                                                 -4-
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 5 of 17



 1          On January 24, 2020, the parties stipulated to keep the TRO in place until the Court
 2   ruled on the FTC’s preliminary injunction request.         (Doc. 43.)    The hearing was
 3   rescheduled for February 12, 2020. (Doc. 52.)
 4          On February 12, 2020, the preliminary injunction hearing took place. (Doc. 86.)
 5   After the hearing, the Court took the matter under advisement. (Id.)
 6          On February 27, 2020, the Court issued an order granting the FTC’s motion for a
 7   preliminary injunction. (Doc. 106.) In that order, the Court rejected Defendants’ argument
 8   that a receiver and asset freeze were unnecessary. (Id. at 26-29.) Thus, the preliminary
 9   injunction reaffirmed the Receiver’s authority to “[a]ssume full control of Receivership
10   Entities” and “[t]ake exclusive custody, control, and possession of all Assets and
11   Documents of, or in the possession, custody, or under the control of, any Receivership
12   Entity.” (Doc. 109 at 12, Part XIV ¶¶ A, B. Compare Doc. 38 at 16, Part XV ¶¶ A, B
13   [same].)
14          On June 26, 2020, ECF filed an amended motion to be released from the Receiver’s
15   control. (Doc. 157.) 4
16          On July 9, 2020, the FTC filed a response. (Doc. 163.)
17          On July 10, 2020, the Receiver filed a response. (Doc. 164.)
18          On July 16, 2020, ECF filed a reply. (Doc. 166.)
19          On July 29, 2020, the Court issued a tentative ruling. (Doc. 169.)
20          On August 4, 2020, at ECF’s request, the Court heard oral argument.
21          …
22   4
             The motion itself states that “Enhanced Capital, through its owner, objects to being
     a Receivership Entity and asks this court to reverse the receiver’s decision that made
23   Enhanced Capital a company controlled by the receiver.” (Doc. 157 at 1.) Given this
     verbiage, the Court assumed (and stated in its tentative order) that the motion was being
24   filed by ECF. However, during oral argument, movant’s counsel stated that the motion
     was actually being filed by the individual defendants, not ECF. It is unclear to the Court
25   whether the individual defendants would have standing to file such a motion, as most of
     them have no ownership interest in ECF. Moreover, the preliminary order provided that
26   “[i]f the Receiver identities a nonparty entity as a Receivership Entity,” she must “inform
     the entity that it can challenge the Receiver’s determination by filing a motion with the
27   Court.” (Doc. 109 at 16, emphases added.) This language underscores that a motion
     seeking release from the Receiver’s control should be filed by the entity seeking release.
28   For these reasons, the Court will continue to refer to the pending motion as ECF’s motion,
     although the outcome would be the same if it were the individual defendants’ motion.

                                                -5-
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 6 of 17



 1                                           ANALYSIS
 2   I.     Legal Standard
 3          The decision whether to modify or dissolve a preliminary injunction has two steps:
 4   first, the party seeking modification or dissolution must “establish[] a significant change in
 5   facts or law,” and second, “[i]f this showing has been made, the court must then address
 6   whether this change warrants dissolution of the injunction.” Karnoski v. Trump, 926 F.3d
 7   1180, 1198 (9th Cir. 2019) (internal quotations and ellipses omitted). The burden is on the
 8   party seeking modification. Id.
 9          The Ninth Circuit “has repeatedly approved imposition of a receivership in
10   appropriate circumstances. The power of a district court to impose a receivership . . .
11   derives from the inherent power of a court of equity to fashion effective relief.” SEC v.
12   Wencke, 622 F.2d 1363, 1369 (9th Cir. 1980).             “[A] primary purpose of equity
13   receiverships is to promote orderly and efficient administration of the estate by the district
14   court for the benefit of creditors.” SEC v. Hardy, 803 F.2d 1034, 1038 (9th Cir. 1986).
15   See also Liberte Capital Grp., LLC v. Capwill, 462 F.3d 543, 551 (6th Cir. 2006) (“A
16   district court enjoys broad equitable powers to appoint a receiver over assets disputed in
17   litigation before the court. The receiver’s role, and the district court’s purpose in the
18   appointment, is to safeguard the disputed assets, administer the property as suitable, and to
19   assist the district court in achieving a final, equitable distribution of the assets if
20   necessary.”). “[A] district court’s power to supervise an equity receivership and to
21   determine the appropriate action to be taken in the administration of the receivership is
22   extremely broad.” Hardy, 803 F.2d at 1037. When “the public interest is involved in a
23   proceeding . . . those equitable powers assume an even broader and more flexible character
24   than when only a private controversy is at stake.” Porter v. Warner Holding Co., 328 U.S.
25   395, 398 (1946).
26   II.    Discussion
27          ECF’s motion does not have any headings. (Doc. 157.) Instead, it raises—in
28   somewhat shotgun fashion and in often colorful and hyperbolic language—an array of


                                                 -6-
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 7 of 17



 1   challenges to the Receiver’s designation of ECF as a Receivership Entity. Each set of
 2   arguments is addressed below.
 3          A.     Effect Of Liu v. SEC
 4          ECF’s primary argument is that the Supreme Court’s recent decision in Liu v. SEC,
 5   140 S.Ct. 1936 (2020), has changed the legal landscape. (Doc. 157 at 2-6.) ECF contends
 6   that, post-Liu, the FTC is only allowed to pursue one specific type of remedy—an
 7   injunction to prevent future deceptive conduct—and further contends that, because “no
 8   consumers were ever involved” with ECF, it follows that the Receiver lacks any legitimate
 9   basis for asserting control over ECF or freezing ECF’s assets. (Id. at 2-6.) In response,
10   the FTC argues that Liu does not disturb longstanding Ninth Circuit precedent allowing it
11   to seek restitution as a remedy and to pursue asset freezes to preserve the possibility of that
12   remedy. (Doc. 163 at 15-18.) The Receiver agrees with the FTC, noting that “[t]he right
13   of the FTC to obtain a receiver is embodied in existing case law and available to all civil
14   litigants.” (Doc. 164 at 3.)
15          The Ninth Circuit has “repeatedly held that § 13 [of the FTC Act] empowers district
16   courts to grant any ancillary relief necessary to accomplish complete justice, including
17   restitution.” FTC v. AMG Capital Mgmt., LLC, 910 F.3d 417, 426 (9th Cir. 2018)
18   (quotations omitted). See also FTC v. Commerce Planet, Inc., 815 F.3d 593, 599 (9th Cir.
19   2016) (“[D]istrict courts have the power to order payment of restitution under § 13(b) of
20   the FTC Act.”). Receiverships are also a common feature of FTC enforcement actions.
21   See, e.g., FTC v. World Wide Factors, Ltd., 882 F.2d 344, 348 (9th Cir. 1989); FTC v.
22   Johnson, 567 Fed. App’x 512 (9th Cir. 2014).
23          In Liu, the Supreme Court addressed an entirely different issue—the scope of the
24   SEC’s ability to seek the remedy of disgorgement in enforcement actions brought in federal
25   court. 140 S.Ct. at 1940. On the one hand, the Court rejected the challengers’ contention
26   that the SEC can never seek disgorgement, holding that disgorgement is an equitable
27   remedy and thus falls within the SEC’s statutory authority to seek “equitable relief” on
28   behalf of investors. Id. at 1942-44. On the other hand, the Court held that SEC had gone


                                                  -7-
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 8 of 17



 1   too far in past cases, by failing to limit disgorgement awards to the “defendant’s net profits
 2   from wrongdoing” and thus “transforming it into a penalty outside [the SEC’s] equitable
 3   powers.” Id. at 1944-47.
 4          Given this backdrop, ECF’s reliance on Liu is misplaced. As an initial matter, it is
 5   notable that Liu rejected the challengers’ argument that the SEC can never seek
 6   disgorgement. Instead, it held that disgorgement awards may be pursued by the SEC so
 7   long as they are properly constrained. It is unclear why ECF would construe this outcome
 8   as categorically precluding the FTC from seeking any equitable remedy with a monetary
 9   component.
10          Additionally, Liu addressed the disgorgement remedy the SEC may seek under its
11   governing statute and didn’t once discuss the FTC, which is governed by an entirely
12   different statute. Given the presence of textual differences between the two statutes, it
13   would be improper to read Liu as necessarily curtailing the scope of the FTC’s authority.
14   Cf. FTC v. Cardiff, 2020 WL 3867293, *5-6 (C.D. Cal. 2020) (“Liu does not appear . . . to
15   preclude the FTC from seeking restitution under the FTCA. Liu’s holding is cabined to
16   disgorgement in SEC actions under a distinct provision of the SEC Act—which the Court
17   previously held constitutes penalties, not equitable relief. . . . By contrast, the FTC here
18   seeks restitution of consumer losses, not disgorgement of profits. . . . Given the broad
19   sweep of this section of the FTCA compared to § 78u(d)(5) of the SEC Act, Liu’s reasoning
20   does not affect the FTC’s calculation of restitution owed to consumers based on total
21   revenues.”) (internal emphasis and citations omitted).
22          With that said, it must be acknowledged that the Supreme Court recently granted
23   certiorari in AMG Capital Management, in which the Ninth Circuit concluded that Section
24   13(b) of the FTC Act permits restitution, and in FTC v. Credit Bureau Ctr., LLC, 937 F.3d
25   764 (7th Cir. 2019), which reached the opposite conclusion. ECF very well may be correct
26   that, once the dust settles in those cases, the FTC’s ability to seek restitution and asset
27   freezes will be significantly curtailed, if not eliminated.5 Nevertheless, contrary to ECF’s
28   5
          Indeed, at the very outset of this case, when ruling on the FTC’s ex parte motion for
     a TRO, the Court noted that it had “some concern” about granting certain categories of

                                                 -8-
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 9 of 17



 1   suggestion, this Court is not at liberty to disregard a published Ninth Circuit decision based
 2   on a litigant’s assertion that “[t]he holding in the 7th Circuit is clearly right, and holdings
 3   in the 9th Circuit otherwise are clearly wrong.” (Doc. 157 at 6.) Unless and until the
 4   Supreme Court or Ninth Circuit decides otherwise, this Court must follow existing Ninth
 5   Circuit precedent, which permits the FTC to seek restitution, to seek a freeze of assets held
 6   by non-parties, and to seek appointment of a receiver. Liu is not “clearly irreconcilable”
 7   with that precedent. Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (to implicitly
 8   overrule a Ninth Circuit decision, “the relevant court of last resort must have undercut the
 9   theory or reasoning underlying the prior circuit precedent in such a way that the cases are
10   clearly irreconcilable”).
11          During oral argument, ECF sought to develop an additional Liu-related argument
12   that its motion raised in only skeletal form. Specifically, ECF argued that even if Liu does
13   not foreclose the FTC from securing some sort of monetary award in an enforcement
14   action, Liu precludes the FTC from basing such an award on the defendant’s gross revenues
15   or automatically holding all defendants liable under a joint-and-several liability theory.
16   ECF further argued that the FTC made no effort to abide by those principles when coming
17   up with its restitution estimate in this case, which is that “[e]quitable restitution to
18   consumers of Defendants’ net revenue may be approximately $8 million, depending on the
19   outcome of discovery.” (Doc. 163 at 19.) Thus, ECF argued that the FTC hasn’t
20   established the need to freeze anybody’s assets, let alone its assets.
21          This argument is unavailing. Disgorgement and restitution are different remedies,
22   governed by different standards, that are intended to achieve different objectives. See, e.g.,
23   Osborn v. Griffin, 865 F.3d 417, 461 (6th Cir. 2017) (“As used in modern parlance,
24   disgorgement and restitution are distinct remedies that serve different purposes.”); SEC v.
25   Huffman, 996 F.2d 800, 802 (5th Cir. 1993) (“Despite some casual references in our
26   caselaw to the contrary, disgorgement is not precisely restitution. Disgorgement wrests ill-
27
     relief that were not expressly contemplated by the governing statute, before concluding
28   that such relief should be deemed available in light of earlier Ninth Circuit precedent.
     (Doc. 21 at 3 n.1.)

                                                  -9-
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 10 of 17



 1   gotten gains from the hands of a wrongdoer . . . [and] does not aim to compensate the
 2   victims of the wrongful acts, as restitution does. Thus, a disgorgement order might be for
 3   an amount more or less than that required to make the victims whole. It is not restitution.”).
 4   It therefore remains unclear what, if any, effect Liu may have on the calculation of
 5   restitution awards. Because ECF’s motion identified no other reason to challenge the
 6   accuracy of the FTC’s restitution estimate, and in light of the FTC’s explanation during
 7   oral argument that its methodology for estimating the award (Doc. 163-1 at 8 ¶ 16) is
 8   consistent with Ninth Circuit law, the Court accepts that $8 million is an appropriate
 9   restitution estimate in this case and that an asset freeze remains necessary.
10          B.     “Balancing Of Equities”
11          ECF next argues that, “[q]uite apart from the lack of a legal basis for the receiver’s
12   seizure of Enhanced Capital, a balancing of equities militates in favor of releasing
13   Enhanced Capital.” (Doc. 157 at 6-7.) ECF states that its owner, Noland, wishes to use
14   ECF’s assets to pay his attorneys’ fees in this case and argues that it would be inequitable
15   to curtail his access to those assets before a final determination of liability has been made.
16   (Id.) The FTC responds that (1) even if ECF weren’t considered a Receivership Entity, it
17   would still be subject to an asset freeze because it is owned by the Nolands and the
18   preliminary injunction included a separate provision freezing the individual defendants’
19   assets (Doc. 157 at 14); (2) the Ninth Circuit has repeatedly held that district courts may
20   freeze non-party assets during the pendency of an FTC enforcement action and there are
21   several different theories (including “constructive trust,” “fraudulent transfer,” and
22   “reverse-veil-piercing”) under which it may pursue recovery against ECF at the conclusion
23   of this case (Doc. 163 at 15 & n.13); (3) the continuation of the asset freeze is necessary
24   because this case may result in a restitution award exceeding $8 million and the existing
25   “frozen assets fall well short of these liabilities” (id. at 16-17 & n.14); and (4) the
26   Receiver’s assertion of control over ECF is not interfering with the Noland’s ability to earn
27   income because he was able to raise $130,000 following the issuance of the TRO and
28   nothing is preventing him from engaging in income-generating activities unrelated to ECF


                                                 - 10 -
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 11 of 17



 1   (id. at 20).
 2          The Court has carefully considered the equities and concludes, in its discretion, that
 3   they do not support ECF’s request. First, as a legal matter, “[a] district court may freeze
 4   assets” in an FTC enforcement action “when doing so is necessary to preserve the
 5   possibility of full relief.” Johnson, 567 Fed. App’x at 514. This power extends to assets
 6   held by non-parties, at least where the non-parties are “controlled partially or entirely by
 7   receivership defendants.” Id. See also FDIC v. Garner, 125 F.3d 1272, 1280 (9th Cir.
 8   1997) (“A court is authorized to impose a preliminary injunction on assets which were
 9   controlled by a party, even if that party did not expressly own or possess those assets.”); In
10   re San Vicente Med. Partners, 962 F.2d 1402, 1408 (9th Cir. 1992) (“[A] district court has
11   the power to include the property of a non-party . . . in [a] receivership order as long as the
12   non-party meets the minimum contacts standard set out in International Shoe and receives
13   actual notice and an opportunity for a hearing.”); FTC v. Productive Mktg., Inc., 136 F.
14   Supp. 2d 1096, 1103 n.7 (C.D. Cal. 2001) (applying San Vicente to FTC proceedings).
15   Thus, even though ECF is a non-party that didn’t transact directly with any of SBH’s
16   customers, the undisputed fact that ECF is owned and controlled by Noland (and may be
17   owned by Lina Noland, too) makes the freezing of its assets permissible.6
18          Second, although the question of whether ECF’s assets may be frozen is different
19   from the question of whether they should be frozen, the facts and equities of this case
20   support the freeze. ECF’s argument is that the freeze is interfering with its owner’s ability
21   to pay his attorneys’ fees in this case. Although this is a legitimate interest to which the
22   Court assigns serious weight, it is not the only interest at play. As noted, an asset freeze
23   may be justified when it “is necessary to preserve the possibility of full relief.” Johnson,
24   567 Fed. App’x at 514. Here, even assuming that Noland’s nearly $4 million valuation of
25   ECF’s assets (which the FTC disputes) is correct, the FTC has established that “full relief”
26   in this case may entail a restitution award exceeding $8 million. Thus, ECF’s assets may
27
28
     6
           Although due process issues are discussed further below, ECF doesn’t tether its due
     process argument to any alleged lack of minimum contacts with Arizona.


                                                 - 11 -
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 12 of 17



 1   be necessary to achieve complete relief. An asset freeze is permissible in this circumstance,
 2   even if the freeze undermines a defendant’s ability to pay his attorneys to continue
 3   litigating. See, e.g., World Wide Factors, 882 F.2d at 347 (“Courts regularly have frozen
 4   assets and denied attorney fees . . . .”); CFTC v. Noble Metals Int’l, Inc., 67 F.3d 766, 775
 5   (9th Cir. 1995) (“A district court may, within its discretion, forbid or limit payment of
 6   attorney fees out of frozen assets. According to the record, the frozen assets fell far short
 7   of the amount needed to compensate [the alleged victims]. This was reason enough in the
 8   circumstances of this case for the district court, in the exercise of its discretion, to deny the
 9   attorney fee application. We do not, however, intimate that attorney fee applications may
10   always be denied where the assets are insufficient to cover the claims. Discretion must be
11   exercised by the district court in light of the fact that wrongdoing is not yet proved when
12   the application for attorney fees is made.”) (citations omitted); FTC v. Ideal Financial
13   Solutions, Inc., 2014 WL 4541191, *2 (D. Nev. 2014) (rejecting defendants’ unfreezing
14   request, where the frozen funds were sought for attorneys’ fees, and noting that “[t]he Ninth
15   Circuit recognizes district courts’ discretion in civil cases to ‘forbid or limit payment of
16   attorney fees out of frozen assets’”) (citation omitted).
17          In weighing the equities, the Court has also considered the current posture of this
18   case. Noland and his co-defendants were previously represented by a different law firm
19   that vigorously litigated on their behalf before, during, and after the preliminary injunction
20   hearing.   Despite that advocacy, the Court concluded the FTC had demonstrated a
21   likelihood of success on its claims. In FTC v. IAB Marketing Associates, LP, 2013 WL
22   2433214 (S.D. Fla. 2013), the court rejected an unfreezing request in an FTC enforcement
23   action under analogous circumstances: “[T]he preliminary-injunction hearing and the legal
24   work leading up to it [was] a chance for a defendant to show that the FTC is not likely to
25   prevail on the merits. So although the merits of an action are not finally resolved when a
26   preliminary injunction is entered, a highly relevant finding concerning the merits is made
27   at that point. . . . [N]o further funds need to be released for attorney fees.” Id. at *3.
28          Again, the Court has afforded serious consideration to Noland’s desire to be able to


                                                  - 12 -
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 13 of 17



 1   pay his attorneys to put on the best possible defense to the pending allegations.
 2   Nevertheless, there are countervailing considerations that, in the Court’s view, outweigh
 3   that interest. Additionally, the FTC has presented evidence that Noland was able to raise
 4   substantial sums of money after ECF was deemed a Receivership Entity in January 2020.
 5          Third, and finally, the fight over the control of ECF isn’t a fight over existing ECF
 6   assets that might otherwise be used to pay Noland’s attorneys. As noted, ECF has less than
 7   $8,000 in the bank. Instead, the parties’ motion papers suggest the fight is actually over
 8   the fact that, under the Royalty Agreement (whose provenance and legitimacy is hotly
 9   disputed), SBM is supposed to be making large payments to ECF. Those payments—
10   which, according to the FTC’s undisputed evidence, comprised over 97% of ECF’s income
11   over the last few years—stopped as soon as the Receiver assumed control of ECF in
12   January 2020. In its motion, ECF intimated that, if it were freed from the Receiver’s
13   control, it would sue the Receiver and SBM in an attempt to recoup the missing payments.
14   (Doc. 157 at 12 n.4, citations omitted [“Enhanced Capital licensed formulas to Success By
15   Media in January 2017. These licenses provide the basis upon which Success By Health
16   can market products. . . . The receiver is not paying royalties to Enhanced Capital in breach
17   of contract.”].) In response, the Receiver argued that such litigation would undermine the
18   asset freeze. (Doc. 164 at 2 [“[T]he practical effect of granting Defendants’ request would
19   be a significant cost to the Receivership Estate. Defendants aim to force SBM to honor the
20   lopsided royalty agreement and begin paying obligations related to a non-arm’s length
21   transaction whose terms were set by Mr. Noland. The Receiver would have to resist these
22   requests—generating further litigation and further cost to the Receivership Estate
23   (something all parties should hope to avoid).”].)
24          The Court agrees with the Receiver that avoiding such expensive, distracting, and
25   complex satellite litigation is a further reason to maintain the status quo. The Ninth Circuit
26   has specifically recognized that “[t]he basis for [the] broad deference to the district court’s
27   supervisory role in equity receiverships arises out of the fact that most receiverships
28   involve multiple parties and complex transactions.” SEC v. Capital Consultants, LLC, 397


                                                 - 13 -
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 14 of 17



 1   F.3d 733, 738 (9th Cir. 2005) (internal quotations and citation omitted).          Here, the
 2   relationship between ECF and SBM is complex and disputed and the Court has already
 3   determined that SBM’s assets should be frozen because they may be necessary to afford
 4   complete relief to consumers should the FTC ultimately prevail in this action. A new
 5   lawsuit directed against the Receiver, aimed at securing a competing claim to SBM’s
 6   frozen assets, would undermine these objectives.
 7          During oral argument (and presumably in response to the tentative order’s
 8   discussion of the need to avoid satellite litigation over the royalty payments), ECF stated
 9   for the first time that it wouldn’t attempt to sue SBM and the Receiver over the royalty
10   payments if its motion were granted. Instead, ECF argued that it was merely seeking relief
11   so it could resume engaging in business activity unrelated to SBM (which might generate
12   profits that its owner, Noland, could use for attorneys’ fees). Although this argument has
13   some merit in the abstract, it fails under the facts of this case. As noted, Noland stated in
14   earlier SEC filings, and again during his deposition in this case, that the Royalty Agreement
15   granted SBM the “exclusive” right to utilize ECF’s intellectual property for the next 10
16   years. It is therefore difficult to understand how ECF could, if the receivership were lifted,
17   immediately start licensing that intellectual property to other companies. Additionally,
18   when asked during his deposition to identify any other companies (apart from SBM) that
19   pay to license software and other products from ECF, Noland couldn’t identify any.
20   Finally, ECF has not disputed the FTC’s showing that over 97% of its revenues since July
21   2017 have come from SBM. Given all of this, ECF has not demonstrated that the
22   receivership is interfering in any practical way with its ability to engage in profitable
23   business activity unrelated to SBM.
24          C.     Other Arguments
25          ECF also complains about the unfairness inherent in the FTC’s modus operandi,
26   alleges that the FTC is blinded by “confirmation bias” against Noland, accuses the Receiver
27   of serving as the “majordomo” of the FTC, and contends that what gave rise to the FTC’s
28   enforcement action was a “vendetta” by a former employee pursued to “exact revenge for


                                                 - 14 -
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 15 of 17



 1   getting caught committing adultery.” (Doc. 157 at 7-13.) The FTC and Receiver do not
 2   address these arguments in detail.
 3          These arguments are largely unencumbered by legal citation and authority. The
 4   Court’s best guess as to their intended significance is that they bear on the “balancing of
 5   equities” addressed in Part B above. To the extent this was ECF’s intention, the Court is
 6   not persuaded that the analysis in the order granting the preliminary injunction was wrong.
 7   (Doc. 106 at 25-26.)7
 8          D.     Due Process
 9          ECF’s motion contains a handful of undeveloped references to due process. Among
10   other things, it asserts that designating ECF as a Receivership Entity was “a clandestine,
11   ultra vires injunction that subverts due process,” that “depriving the defendants of funds
12   for defense is violative of due process rights” because “the only remedy available to the
13   FTC is an injunction against illegal conduct,” and that ECF’s assets were “seized without
14   due process.” (Doc. 157 at 5, 7, 15.) The FTC does not discuss due process in its response.
15   The Receiver does, stating that “the TRO and Preliminary Injunction granted any entities
16   designated as Receivership Entities certain due process rights—they could challenge the
17   designation as a Receivership Entity by Motion.” (Doc. 164 at 3.)
18          The preliminary injunction and the TRO provided the following instructions to the
19   Receiver: “If the Receiver identifies a nonparty entity as a Receivership Entity, promptly
20   notify the entity as well as the parties, and inform the entity that it can challenge the
21   Receiver’s determination by filing a motion with the Court.” (Doc. 109 at 16 [preliminary
22   injunction]; Doc. 38 at 20 [TRO].) The Receiver followed that instruction here—she
23   notified Noland and ECF on January 13, 2020 that ECF was being designated as a
24   7
             There is one exception. The Court agrees with ECF (Doc. 157 at 8 & n.3) that,
25   because the 2002 consent order in FTC v. Netforce Seminars (which “permanently
     restrained and enjoined” Noland from “engaging, participating or assisting in any manner
26   or capacity whatsoever . . . in any prohibited marketing scheme,” which included “a
     pyramid sales scheme,” and from “making . . . any false or misleading statement or
27   misrepresentation of material fact” “in connection with . . . any multi-level marketing
     program”) included a clause clarifying that it “shall not be construed as an admission or
28   finding of guilt or wrong doing on the part of the Defendant,” that order does not provide
     a basis for characterizing Noland as a recidivist pyramid scheme operator.


                                               - 15 -
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 16 of 17



 1   Receivership Entity. (Doc. 157 at 1 n.2.) The notification letter specifically advised that,
 2   “[a]s set forth in the TRO, ECF may contest that determination by filing a motion in the
 3   Arizona District Court.” (Doc. 163-2 at 6.)
 4          The Ninth Circuit has approved the use of summary proceedings8 in receivership
 5   proceedings with respect to assets held by nonparties. See, e.g., Hardy, 803 F. 2d at 1040
 6   (“We have repeatedly held . . . that the use of summary proceedings to determine
 7   appropriate relief in equity receiverships, as opposed to plenary proceedings under the
 8   Federal Rules, is within the jurisdictional authority of a district court.”); Johnson, 567 F.
 9   App’x at 515 (“This Court has long approved of the use of summary proceedings to
10   determine possession of the assets of nonparties in receivership proceedings.”). Summary
11   proceedings in this context “satisfy due process so long as there is adequate notice and
12   opportunity to be heard.” CFTC v. Topworth Int’l, Ltd., 205 F.3d 1107, 1113 (9th Cir.
13   1999) (quotation omitted).
14          ECF’s motion doesn’t purport to explain why its inclusion in the receivership
15   violated due process—the motion merely asserts, in conclusory fashion, that the injunction
16   and seizure of assets were without due process. That alone is grounds for denying the
17   motion. Cf. Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need
18   not consider arguments raised for the first time in a reply brief.”).
19          The reply indicates that the problem is that ECF “has never had a hearing, much less
20   a meaningful one at a meaningful time.” (Doc. 166 at 2.) However, the TRO and
21   preliminary injunction specifically provided ECF with an opportunity to be heard and to
22   challenge its inclusion in the receivership—an opportunity that it has belatedly invoked by
23   filing the present motion and could have invoked at any point over the last six months.
24   Additionally, the Court granted ECF’s request for oral argument on its motion (and ECF
25   did not request an evidentiary hearing). For summary proceedings in the receivership
26   8
            Summary proceedings differ from normal civil actions, governed by the Federal
27   Rules of Civil Procedure, in that they “may be conducted without formal pleadings, on
     short notice, without summons and complaints, generally on affidavits, and sometimes
28   even ex parte.” SEC v. McCarthy, 322 F.3d 650, 655 (9th Cir. 2003) (internal quotations
     omitted).


                                                 - 16 -
     Case 2:20-cv-00047-DWL Document 177 Filed 08/06/20 Page 17 of 17



 1   context, this is a sufficient opportunity to be heard. Cf. Johnson, 567 F. App’x at 515
 2   (finding that the district court’s procedures “easily satisf[ied] the requirements of due
 3   process” where “each appellant was afforded the opportunity to respond to the clarification
 4   motion in writing, to submit evidence in support of that response, and to present oral
 5   argument at a hearing on the motion”).
 6          Accordingly, IT IS ORDERED that ECF’s motion to be removed from the
 7   receivership (Doc. 157) is denied.
 8          Dated this 6th day of August, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 17 -
